DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “wherein the sheath … is entirely vibrated due to the vibration from the vibration unit with inserted into the ureter”. This appears to be a typographic error for “wherein the sheath … is entirely vibrated due to the vibration from the vibration unit when inserted into the ureter” based on paragraph 0009 of the present specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ultrasonic vibration” in claim 3 is used by the claim to mean “vibrations with frequencies between about 300 Hz and about 18,000 Hz,” while the accepted meaning is “acoustic energy with a frequency above human hearing (20,000 Hz)”, as defined by Application of Ultrasound in Medicine. The term is indefinite because the specification does not clearly redefine the term. The specification appears to only be directed towards vibrations with frequencies between 300 Hz and 18,000 Hz (¶0011, 0051, 0089-0094) and does not clearly explain how such frequencies may be defined as ultrasonic. Therefore, for the purpose of examination, the claims were interpreted as though they recite any kind of vibration with frequencies between 300 Hz and 18,000 Hz, and not specifically ultrasonic vibrations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (EP 2 428 157 A1) in view of Zumeris et al. (US 2013/0030329 A1).
Regarding claim 1, Campos discloses an endoscope surgery device (Figs. 1-4, feat. 10; ¶0030) comprising: a surgery unit comprising a sheath (12) and a surgery member (¶0030 – “operating tools”), wherein the sheath has a tube shape (Figs. 1-2, feat. 12) with a hollow extended in a longitudinal direction (tool exit port 21), wherein the surgery unit passes through the hollow of the sheath, and is extended to an end of the sheath for a surgical procedure on the ureter (¶0029-0030 – device 10 is a uretoscope, an endoscope for operating on the ureter, and comprises a tool exit port 21 for projecting a tool out of the endoscope).
Campos does not disclose a vibration unit generating a vibration or that the sheath is entirely vibrated due to the vibration from the vibration unit when inserted into the ureter.
Zumeris teaches apparatuses and methods for friction reduction for indwelling medical devices such as endoscopes (¶0035). Zumeris teaches that the friction between a medical device and the tissues it is in contact with may be reduced by vibrating the medical device with frequencies between 50 Hz and 50 kHz (¶0129-0141). Zumeris teaches that the medical device may be vibrated via an actuator attached to the medical device (¶0019). Zumeris teaches that this advantageously reduces patient pain and discomfort during insertion, removal, and indwelling of the device and reduces the likelihood of injury (¶0024-0025). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Campos so that it comprises a vibration unit generating a vibration and that the sheath is entirely vibrated due to the vibration from the vibration unit when inserted into the ureter in order to reduce patient pain and discomfort during insertion, removal, and indwelling of the device, as well as to reduce the likelihood of injury as taught by Zumeris.
Regarding claim 2, Campos in view of Zumeris discloses the device of claim 1. As discussed above, Zumeris teaches that vibrations with frequencies between 50 Hz and 50 kHz can be employed for acoustic lubrication, which includes both the ultrasonic and non-ultrasonic regimes (¶0140). Therefore, Camps in view of Zumeris discloses that the vibration unit generates an ultrasonic vibration.
Regarding claim 4, Campos in view of Zumeris discloses the device of claim 1. Zumeris further teaches that vibrations in the non-ultrasonic regime propagate via cylindrical acoustic waves resulting in compression and extension of the tube (¶0158). Therefore, Campos in view of Zumeris discloses that the vibration unit vibrates the sheath along the longitudinal direction.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Campos in view of Zumeris discloses vibrations with a frequency of vibration between about 300 Hz and 18,000 Hz (Zumeris: ¶0128-0141), but does not disclose a vibration intensity between about 250 mV and about 500 mV. Zumeris teaches ranges of amplitudes of vibration (¶0210-0217), but does not teach any particular vibration intensity. Additionally, the vibration signals for actuating the vibration members of the apparatus of Zumeris are 2.5 V and 12 V (¶0222), in contrast to the claimed range of 250 mV to 500 mV. Other prior art vibration members, such as Sakamoto (US 2014/0094779 A1), Polk (US 4,535,759 A), and Uflacker (US 5,243,997), are similarly silent with respect to the vibration intensity.
Regarding claim 5, Campos in view of Zumeris is silent with respect to a pressure sensor. Fujimoto (US 2011/0264038 A1) teaches an insertion force sensor and a response to an insertion force over a threshold, but doesn’t suggest any placement of the sensor relative to a vibration member. Shelton (US 2015/0133950 A1) teaches a force sensor disposed next to a vibration member, but not the surgery unit. Therefore, the prior art does not teach or suggest a pressure sensor disposed between the vibration member and the surgery unit for measuring an inserting pressure of the surgery unit as claimed. Claims 6-9 are dependent on claim 5. Accordingly, claims 5-9 are objected to as comprising allowable subject matter, but being dependent on a dependent base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujimoto et al. (US 2011/0264038 A1) discloses an insertion device comprising an insertion force sensor.
Kawai (US 2011/0015786 A1) discloses an endoscope comprising a vibration unit for eliminating static friction.
Shelton et al. (US 2015/0133950 A1) discloses a lithotripsy device comprising a pressure sensor.
Sakamoto (US 2014/0094779 A1) discloses a vibration imparting device for decreasing the insertion force of elongate medical devices.
Polk et al. (US 4,535,759 A) discloses an ultrasonic friction reducing medical device.
Uflacker et al. (US 5,243,997 A) discloses a hand held device for imparting vibrations to elongate medical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781